Citation Nr: 1647095	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-37 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1979 to May 1982.  

This matter comes to the Board of Veterans Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the Board in November 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in April 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

A psychiatric disorder did not manifest during service and was not caused by any in-service disease, injury, or event.  



CONCLUSION OF LAW

The criteria for entitlement for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014)' 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to service connection for an acquired psychiatric disability other than PTSD that is related to his active military service.  Specifically, the Veteran testified at his hearing and submitted statements that he believes that his current disability is related to an assault that occurred in service.  After a careful review of the evidence, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran has received treatment for major depressive disorder and anxiety disorder.  As such the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment records shows that he was not diagnosed with any specific abnormalities upon separation from service.  Specifically, his May 1982 Report of Medical Examination clinically evaluated the Veteran as normal including his psychiatric evaluation.  Further, there is no evidence of complaints of treatment for any psychiatric conditions in service.  

Based on the above, the Board finds that a psychiatric disorder was not diagnosed during service.  Service treatment records do not reflect that the Veteran ever sought treatment for psychiatric symptoms during service.  Additionally, the service separation examination was negative for a psychiatric abnormality or such symptomatology.  The Veteran claims that he suffered an assault in service that went unreported because of the nature of the assault.  However, there is no evidence of such assault, and in April 2014, the Board found that there was no credible evidence of an in-service stressor, to include military sexual assault.  As such, the Board cannot conclude a psychiatric disorder manifested during service. 

A review of the Veteran's post service treatment records show that he began treatment for a military sexual assault in 2007, that the Veteran has stated is the result of all of his acquired psychiatric disabilities.  However, as noted above the claimed incident of a military sexual assault has not been verified, and there is no credible evidence that the incident occurred in service.  

A more extensive review of the Veteran's medical records provides an inconsistent medical history concerning psychiatric symptomatology.  For instance, in September 2000, the Veteran related a history of chronic depression since age 10, which at times required inpatient psychiatric hospitalizations.  In May 2001, he informed a treatment provider that he had anxiety with panic attacks since childhood.  In August 2008, he reported struggling with depressed mood since adolescence.  The Veteran specifically denied any history of sexual assault during a September 1993 private treatment consultation, an in July 2001 to a VA treatment provider.  It was only upon filing his claim for service connection for a psychiatric disorder, after more than 30 years of psychiatric treatment, that he related any of his psychiatric symptoms to an event in service, or that he began asserting that his behavior, including alcohol and drug abuse, changed during service.  In a February 2009 report, the Veteran made vague references to flashbacks dealing with sexual assault, and indicated that he was "assaulted in the military in a manner that's not supposed to happen to guys."  He also indicated that he was diagnosed with PTSD in the 1980's, in contrast to the extensive treatment record that does not include such a diagnosis until 2007 and again in February 2009.  

The Board notes that the Veteran once again changed his medical history at his January 2010 VA examination for PTSD.  At that time, he stated that "prior to the alleged event, he was well adjusted and he did not have any problems with depressed mood.  The depressed mood has been ongoing pretty much since the trauma occurred."  Additionally, he informed the examiner that "he started drinking in service," but that it was "very little, on a couple of occasions when in social situations."  He then states that after the incident his "consumption of alcohol skyrocketed to daily and he drank anything, [including] hard liquor.  He no longer drank socially.  He started abusing drugs and tried everything, but mostly just heroin."  

However, further review of the Veteran's file notes the following claims made by the Veteran regarding his alcohol and drug abuse.  In May 1984, the Veteran reported drinking alcohol since age 10 and drinking every day since age 15.  According to a January 1985 discharge note, the Veteran reported drinking since age 14, with a daily heavy pattern of drinking by age 16, and that he drank the entire time he was in the Navy, having "considerable difficulty in the Navy as a result of his drinking."  In May 1989, the Veteran informed an examiner during inpatient alcohol treatment that he drank heavily during his service in the Navy.  In June 1996, he stated that he drank alcohol since age 11 and smoking marijuana since the age of 12.  In February 2001, he reported the onset of his alcohol and cannabis use at age 13.  In January 2003, he identified alcohol use since age 15.  In October 2008, he claimed that he began drinking alcohol since age 11.  

The Board notes that a veteran is competent to report his medical history.  Barr v. Nicholson, 21 Vet.  App. 303 (2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  A veteran is also competent to report on the absence of observable symptoms of a mental health disorder prior to the in-service incident, continuous symptoms after the alleged in-service incident, and treatment for such symptoms.  Jandreau, 492 F.3d at 1376-77.  

However, the Veteran is not competent to assert onset of a psychiatric disorder in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of psychiatric disabilities requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-V) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).

In January 2010, the Veteran underwent a VA mental health examination.  At this examination, the Veteran was diagnosed with major depressive disorder, secondary to PTSD, among other diagnoses.  However, the examiner did not provide a nexus opinion as to whether his current acquired psychiatric disabilities were related to his active military service.  

The Board remanded for an addendum opinion which was provided in May 2014.  After reviewing the Veteran's service treatment records, the examiner noted that the Veteran denied any mental health concerns or complaints at the time of his enlistment and discharge.  His military records provide documentation of behavioral reprimands and a General discharge under Honorable Conditions due to possession of marijuana, but do not identify any diagnosis or treatment of any mental health conditions during the Veteran's service.  The examiner reviewed the extensive documentation of the Veteran receiving post-military psychiatric treatment for mood disorder symptoms, and substance use; however, because therapeutic content is based on the Veteran's self-report, the examiner found no objective evidence regard the timeline of onset for his mental health disabilities.  As such, the examiner concluded that the weight of the available evidence does not reach the point of equipoise with regard to the Veteran's claim and it is less likely than not that his major depressive disorder, anxiety disorder, or any other psychiatric disorder with which the Veteran has been diagnosed began during service, is related to an event or injury during service, or is otherwise related to active duty service.  

Other than the Veteran's own statements regarding the etiology of his mental health disabilities, which as the Board noted above have been very inconsistent, there is no other evidence that supports the Veteran's contentions.  

Based on the medical opinion addendum from May 2014, which stated that it was least as likely as not that his acquired psychiatric disorder was related to service, treatment reports, and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for an acquired psychiatric disorder.  The Veteran was not diagnosed with an acquired psychiatric disorder during service, and a VA examiner has reviewed the entire file and found no evidence of a link between service and the current psychiatric diagnoses.  Lastly, none of the Veteran's post-service treatment notes attribute his mental health disabilities to his active military service, other than his self-reporting of an assault in service.  Thus, service connection for any type of acquired psychiatric disorder is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated January 2009 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

The Veteran was provided VA examinations in January 2010 and May 2014 which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a March 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for an acquired psychiatric order is denied.  



____________________________________________
D.C SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


